Name: Commission Decision (EU) 2015/715 of 30 April 2015 amending Annex I to Regulation (EC) No 715/2009 of the European Parliament and of the Council on conditions for access to the natural gas transmission networks (Text with EEA relevance)
 Type: Decision
 Subject Matter: energy policy;  oil industry;  construction and town planning;  organisation of transport;  trade policy
 Date Published: 2015-05-05

 5.5.2015 EN Official Journal of the European Union L 114/9 COMMISSION DECISION (EU) 2015/715 of 30 April 2015 amending Annex I to Regulation (EC) No 715/2009 of the European Parliament and of the Council on conditions for access to the natural gas transmission networks (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 715/2009 of the European Parliament and of the Council of 13 July 2009 on conditions for access to the natural gas transmission networks and repealing Regulation (EC) No 1775/2005 (1), and in particular Article 23(2) thereof, Whereas: (1) Commission Decision 2012/490/EU (2) has amended the congestion management procedures and transparency requirements set out in Annex I to Regulation (EC) No 715/2009 with a view to implementing harmonised European congestion management rules. (2) In the process of implementing Decision 2012/490/EU inconsistencies as regards the publication date of the Agency's monitoring report on congestion at interconnection points and the publication date of the transmission system operators data emerged. In order to provide the Agency the data needed to fulfil its monitoring role needed for an effective implementation of Decision 2012/490/EU the publication horizon of the data by the transmission system operators and the date when the Agency has to publish the report need to be changed. (3) Annex I of Regulation (EC) No 715/2009 should be therefore amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 51 of Directive 2009/73/EC of the European Parliament and of the Council (3), HAS ADOPTED THIS DECISION: Article 1 Annex I to Regulation (EC) No 715/2009 is amended in accordance with the Annex to this Decision. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 30 April 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 211, 14.8.2009, p. 36. (2) Commission Decision 2012/490/EU of 24 August 2012 on amending Annex I to Regulation (EC) No 715/2009 of the European Parliament and of the Council on conditions for access to the natural gas transmission networks (OJ L 231, 28.8.2012, p. 16). (3) Directive 2009/73/EC of the European Parliament and of the Council of 13 July 2009 concerning common rules for the internal market in natural gas and repealing Directive 2003/55/EC (OJ L 211, 14.8.2009, p. 94). ANNEX Annex I to Regulation (EC) No 715/2009 is amended as follows: (1) point 2.2.1(2) is replaced by the following: (2) On the basis of the information published by the transmission system operators pursuant to Section 3 of this Annex and, where appropriate, validated by national regulatory authorities, the Agency shall publish by 1 June of every year, commencing with the year 2015, a monitoring report on congestion at interconnection points with respect to firm capacity products sold in the preceding year, taking into consideration to the extent possible capacity trading on the secondary market and the use of interruptible capacity. ; (2) point 3.3(2) is replaced by the following: (2) At all relevant points, the information under paragraph 3.3(1)(a), (b) and (d) shall be published for a period at least 24 months ahead. .